Title: From George Washington to Major General William Heath, 2 September 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 2d Sept. 1779
        
        When yours of this morning came to Head Quarters, I was from home. The direction of the Board of War to apprehend Deserters

from the Convention Troops was clearly meant only to extend to those who should attempt to desert from CharlotteVille. Inclosed you have the order itself. You will therefore be pleased to order the two persons at present in confinement to be sent safely back to the Township from whence they came, and any others in future who may be under similar circumstances. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      